Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/2/2021. Claims 9, 23-24 and 27-28 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Anscomb on 11/3/2021.
Claim 24:
Replace “searing” (line 5) after “second mixture and” (line 5) and before “to form a third” (line 5) with “shearing”.
Replace “comprising” (line 9) after “the polymer” (line 9) and before “a first monomer” (line 9) with “comprises”.


Statement of Reasons for Allowance


Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to a method comprising

adding polymer to the second mixture and shearing to form a third mixture and adding a pH buffer to the third mixture and shearing, 
the polymer comprises 30 to 50 wt% of acrylamide, 35 to 45 wt% of 2-acrylamido-2-methylpropane sulfonic acid, 10 to 20 wt% of vinyl pyrrolidone, 5 to 10 wt% of triethoxyvinylsilane, all based on the total amount of acrylamide, 2-acrylamido-2-methylpropane sulfonic acid, vinyl pyrrolidone and triethoxyvinylsilane, 0.5 to 1.0 mol% of pentaerythritol allyl ether based on the total number of moles of acrylamide, 2-acrylamido-2-methylpropane sulfonic acid, and vinyl pyrrolidone; and an initiator, and the polymer is present in amounts of 8 to 10 ppb based on the composition, 
pH buffer is present in amounts of 15 ppb and comprises Na2CO3 and NaHCO3; 
crosslinking the acrylamide, 2-acrylamido-2-methylpropane sulfonic acid, and vinyl pyrrolidone to form a packer fluid, and
preventing the annular heat loss by pumping the formed packer fluid within at least one annular opening.

The cited prior art of record do not teach a method comprising the use of polymer in amounts of 8 to 10 ppb and including the monomers acrylamide, 2-acrylamido-2-methylpropane sulfonic acid, vinyl pyrrolidone, inorganic crosslinker triethoxyvinylsilane, and organic crosslinker pentaerythritol allyl ether in presently claimed amounts in combination with the amount of pH buffer comprising Na2CO3 and NaHCO3.  Additionally, showing of unexpected results with respect to the rheological properties is commensurate with the scope of present claims.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764